Citation Nr: 0515679	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including a major depression and 
adjustment disorder with anxious mood. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By a rating action of August 2001, the 
RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, including major 
depression and adjustment disorder with anxious mood.  The 
veteran and his spouse offered testimony at a hearing before 
a Decision Review Officer (DRO) at the RO in November 2002.  
A transcript of that hearing is of record.  Subsequently, by 
a rating action of March 2003, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  

In his September 2003 substantive appeal, the veteran 
requested a hearing before a member of the Board (Travel 
Board hearing).  However, by a statement dated in December 
2003, the veteran indicated that he was unable to appear for 
his scheduled hearing on January 7, 2004.  In January 2004, 
the veteran requested that the hearing be rescheduled.  After 
the RO notified the veteran that his hearing was rescheduled 
for April 2005, he withdrew his hearing request.  

The veteran's claim of entitlement to service connection for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his period of active service or 
within one year of his discharge from service.   

3.  The veteran's current psychiatric disorder, diagnosed as 
major depression and an adjustment disorder with anxious 
mood, was first demonstrated many years after his separation 
from service, and no competent evidence has linked the 
veteran's current psychiatric disorder to his period of 
active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depression 
and adjustment disorder with anxious mood, was not incurred 
in or aggravated by service, and psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for a psychiatric 
disorder, including major depression and adjustment disorder 
with anxious mood, was received in April 2001; and, in a May 
2001 letter, the RO provided notice to him regarding what 
information and evidence was needed to substantiate his claim 
for benefits, as well as what information and evidence must 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertains to the claim.  The veteran 
was provided adequate notice of the evidence needed to 
substantiate his claim.  Significantly, the discussions in 
the August 2001 rating decision appealed, the May 2002 
statement of the case (SOC), and the March 2003 supplemental 
statement of the case (SSOC) (especially when considered 
collectively) informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Additionally, the RO sent the veteran a letter in August 2001 
specifically informing him of the enactment of the VCAA and 
its resulting impact on his particular claim.  The RO not 
only explained the duties to notify and assist him with his 
claim, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claim, and how to contact VA for additional assistance.  This 
included assuring him that VA would obtain all VA or other 
Federal records that he identified.  So this letter, and the 
SSOC provided him with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and the SSOC.  The basic requirements 
for establishing service connection for a psychiatric 
disorder, including major depression and adjustment disorder 
with anxious mood have remained essentially the same despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claims, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

There can be no harm to the veteran in this case, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed infra, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination to be obtained.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has attempted to obtain all medical 
records identified by the veteran.  The RO specifically 
requested treatment records from the U. S. Army Medical 
Department Activity, at Fort Campbell, Kentucky; however, by 
letter dated in December 2002, the Army Hospital indicated 
that a search of clinical and outpatient files revealed no 
records.  As such, VA's duties under the VCAA have been 
satisfied, and the case is ready for adjudication.  

Factual Background

The veteran entered active duty in March 1968.  His service 
medical records (SMRs), including the March 1968 enlistment, 
and his March 1970 separation examination, do not reflect any 
treatment for psychiatric problems.  Clinical evaluation of 
his psychiatric condition was reported as normal.  The 
service medical records provide evidence against this claim. 

The veteran's initial application for service connection for 
a psychiatric disorder (VA Form 21-526) was received in April 
2001.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Submitted in support of the veteran's claim were VA progress 
notes, dated from March 2001 to May 2001, reflecting clinical 
evaluation and treatment for a psychiatric disorder, 
diagnosed as major depression with anxiety.  During a 
clinical evaluation in February 2001, it was noted that the 
veteran had a history of depression since March 2000, with no 
psychotic features.  The veteran was next seen in March 2001, 
at which time he reported spending endless off-duty hours 
listening to the distressing stories and horrible experiences 
of soldiers who had just returned from Vietnam.  The 
pertinent diagnoses were major depression, recurring; and 
adjustment disorder with anxious mood.  

Received in July 2001 were private treatment reports, dated 
from August 1996 through July 2001, reflecting ongoing 
clinical evaluation and treatment for symptoms of a 
psychiatric disorder.  During a clinical visit in March 2000, 
it was noted that the veteran was very depressed and had been 
for years; it was indicated that it may have started while 
serving stateside during the Vietnam conflict.  The examiner 
recommended at least one year of medication, and then 
reassess the diagnosis of PTSD and depression.  VA progress 
notes, dated in May 2002, reflect follow up evaluation for a 
psychiatric disorder, diagnosed as depression with minimal 
follow-up.  

Of record are lay statements from the veteran's brother and 
spouse, dated in July 2002, attesting to a change in the 
veteran's behavior following his discharge from military 
service.  The veteran's spouse noted that he had significant 
problems with nightmares, outburst of anger, and depression.  
Also of record is a statement from R. W., an employee at the 
Veterans Service Center, indicating that the veteran has 
talked a great deal about his experiences while serving in 
the military during the Vietnam era.  

Received in August 2002 were VA outpatient treatment reports, 
dated from May 2002 to July 2002, which show that the veteran 
was seen for follow up evaluation for a psychiatric disorder.  
In July 2002, the veteran was diagnosed with dysthymia, and 
major depression, recurrent, without psychotic features.  

At his personal hearing in November 2002, the veteran 
indicated that he was drafted into the Army in 1968; he was 
assigned to basic training, during which time he worked in 
the bakery.  After basic training, he was transferred to Ft. 
Campbell, Kentucky.  The veteran indicated that he never 
received orders to go to Vietnam; however, he heard stories 
from soldiers returning from Vietnam about their experiences.  
The veteran indicated that some of the returning soldiers 
also showed him pictures which reflected scenes of little 
kids and women stacked up like firewood with blood and guts 
everywhere.  The veteran's spouse testified that he 
experienced problems with nightmares from which he woke up 
kicking, and he had outbursts of anger.  The veteran 
indicated that he has experienced psychiatric problems since 
that time.  

Received in March 2003 were VA outpatient treatment reports, 
dated from May 2002 to July 2002, the findings of which were 
reported above.  Subsequently received in July 2003 were VA 
progress notes, dated from April 2003 to June 2003, 
reflecting ongoing clinical evaluation for several 
disabilities, including a psychiatric disorder.  A treatment 
report, dated in April 2003, reflects an assessment of 
depressive personality.  In June 2003, the veteran was 
diagnosed with major depressive disorder by history.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a review of the claims file, the Board finds that the 
claim for a psychiatric disorder, including a major 
depression and adjustment disorder with anxious mood, must be 
denied.  The veteran indicates that he was treated for 
depression while on active duty at Ft. Campbell, Kentucky, in 
1969; however, the service medical records reveal no evidence 
of treatment or diagnoses of a psychiatric disorder.  
Moreover, the U.S. Army Medical Department Activity, at Fort 
Campbell, has indicated that there were no treatment records 
pertaining to the veteran.  In addition, no psychiatric 
disorder was shown at the time of service separation in March 
1970.  

The first clinical diagnosis of a psychiatric disorder of 
record was in March 2000, approximately 30 years after the 
veteran's discharge from military service.  The first 
clinical evidence of a psychiatric disorder, depression, is 
therefore too remote in time from service to support the 
veteran's lay assertion that it is directly related to his 
service.  Notably, a medical opinion has not been presented 
which links the veteran's currently diagnosed psychiatric 
disorder, major depression and adjustment disorder with 
anxious mood, to his service and/or events therein.  The 
service records and post-service records provide evidence 
against this claim. 

While the veteran is competent to note symptomatology, he is 
not competent to state that his current psychiatric 
disability is etiologically related to his active service.  
Laypersons are not competent to render testimony concerning 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In light of the foregoing, the Board must find that there is 
no competent medical evidence of record to provide a nexus 
between the veteran's active service, and his current 
psychiatric disability.  For these reasons, the Board finds 
that the veteran's claim of entitlement to service connection 
for an acquired psychiatric disability must be denied.  38 
C.F.R. § 3.303 (2004).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the evidence for and 
against the veteran's claim is not in relative equipoise, the 
reasonable doubt doctrine is not for application.  38 C.F.R. 
§ 3.102 (2004).  


ORDER

Service connection for an acquired psychiatric disorder, 
including major depression and adjustment disorder with 
anxious mood, is denied.  


REMAND

The veteran seeks service connection for PTSD.  Generally, VA 
has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A(a).  Specifically, in a disability 
compensation claim, the duty to assist includes obtaining 
records of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Of record is a letter from the VA medical center in Memphis, 
Tennessee, dated in June 2003, informing the veteran that he 
had an appointment to be evaluated by the PTSD clinical team 
(PCT) on Friday, August 22, 2003.  In a statement in support 
of claim (VA Form 21-4138), also dated in June 2003, the 
veteran indicated that he would like the report of his August 
2003 PTSD evaluation to be associated with the claims folder, 
and considered in evaluating his claim for service 
connection.  In yet another statement, dated August 28, 2003, 
the veteran indicated that there was medical information 
pending, because he was seeking help through the PTSD clinic 
at the VAMC in Memphis, Tennessee.  

No medical evidence is on file that covers the period 
following June 2003.  As noted above, VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  Bell, supra; See also VAOPGCPREC 12-
95.  In circumstances such as these, the Board will not 
speculate as to the probative value, if any, of VA medical 
records not on file.  Consequently, the Board concludes that 
a remand is necessary in order to obtain these records.  

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action: 

1.  The RO should secure the veteran's 
medical records dated from June 2003 from 
the VA Medical Center in Memphis, 
Tennessee.  In particular, the RO should 
obtain records of any 
appointment/evaluation conducted in 
August 2003, by the PTSD clinical team 
(PCT).  

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


